Citation Nr: 0216245	
Decision Date: 11/13/02    Archive Date: 11/25/02

DOCKET NO.  99-06 584A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

1.  Determination of initial rating assignment for service-
connected tendonitis of the left ankle with painful foot, 
rated as noncompensably disabling. 

2.  Determination of initial rating assignment for service-
connected tendonitis of the right ankle with painful foot, 
rated as noncompensably disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant



ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from May 1995 to June 
1998. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in March 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania, which granted 
service connection for tendonitis of the left ankle with 
painful foot and tendonitis of the right ankle with painful 
foot, and rated each as noncompensably disabling.  In March 
1999, the veteran entered notice of disagreement with the 
initial ratings assigned by this decision; the RO issued a 
statement of the case in April 1999; and the veteran entered 
a substantive appeal, on a VA Form 9, which was received in 
April 1999.  A personal hearing before the undersigned member 
of the Board sitting at Pittsburgh, Pennsylvania, was 
conducted in August 2001.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims on appeal has 
been obtained; the RO has notified the veteran of the 
evidence needed to substantiate the claims addressed in this 
decision, obtained all relevant evidence designated by the 
veteran, and provided her VA medical examinations in order to 
further assist in substantiating her claims for VA 
compensation benefits.

2.  For the period prior to November 21, 2001, the veteran's 
tendonitis of the left ankle with painful foot and tendonitis 
of the right ankle with painful foot were manifested by 
tenderness of the plantar arches and painful motion of the 
left and right ankles that more nearly approximated moderate 
limitation of motion of the left and right ankles.

3.  For the period from November 21, 2001, the veteran's 
tendonitis of the left ankle with painful foot and tendonitis 
of the right ankle with painful foot have been manifested by 
bilateral synovitis and tendonitis, subjective complaints of 
foot pain, no tenderness of the feet or ankles, and no 
objective limitation of motion of either ankle, including due 
to reported painful motion.


CONCLUSIONS OF LAW

1.  For the period prior to November 21, 2001, the criteria 
for an initial 10 percent rating for tendonitis of the left 
ankle with painful foot have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.321(b), 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5024-5271 (2002); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.159).

2.  For the period prior to November 21, 2001, the criteria 
for an initial 10 percent rating for tendonitis of the right 
ankle with painful foot have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.321(b), 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5024-5271 (2002); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.159).

3.  For the period from November 21, 2001, the criteria for a 
compensable initial rating for tendonitis of the left ankle 
with painful foot have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.321(b), 4.1-4.14, 4.31, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5024-5271 (2002); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159).

4.  For the period from November 21, 2001, the criteria for a 
compensable initial rating for tendonitis of the right ankle 
with painful foot have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.321(b), 4.1-4.14, 4.31, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5024-5271 (2002); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits.  This includes notice to the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
VA Secretary, that is necessary to substantiate the claim.   
This also includes in certain cases a medical examination or 
medical opinion where necessary to decide the claim.  VA has 
issued regulations to implement the Veterans Claims 
Assistance Act of 2000.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The Board finds that, in this appellant's 
case, the requirements of the Veterans Claims Assistance Act 
of 2000 and implementing regulations have been met.  

In the rating decision, statement of the case, and 
supplemental statement of the case, the RO advised the 
veteran of what must be demonstrated to establish higher 
(compensable) initial disability ratings for tendonitis of 
the left ankle with painful foot and tendonitis of the right 
ankle with painful foot.  The Board finds that the RO has 
obtained, or made reasonable efforts to obtain, all records 
or other evidence that might be relevant to the appellant's 
claim, and the appellant has not identified any additional 
records or other evidence that has not been obtained.  The 
appellant was afforded a personal hearing before the 
undersigned member of the Board in August 2002, sitting at 
Pittsburgh, Pennsylvania.  At the personal hearing the 
veteran testified that she was not receiving medical 
treatment for her feet, and had only seen a private doctor 
once for her feet.  The veteran was afforded various VA 
examinations in August 1998 and November 2001 to determine 
the level of disability due to tendonitis of the left ankle 
with painful foot and tendonitis of the right ankle with 
painful foot.  

II.  Initial Rating Assignment for Tendonitis of the Ankles 

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two ratings 
are potentially applicable, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In every instance 
where the Rating Schedule does not provide a zero percent 
rating for a diagnostic code, a zero percent rating shall be 
assigned when the requirements for a compensable rating are 
not met.  38 C.F.R. § 4.31.  A disability may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part, or 
all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a) Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.).
(b) More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).
(c) Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.).
(d) Excess fatigability.
(e) Incoordination, impaired ability to 
execute skilled movements smoothly.
(f) Pain on movement, swelling, deformity 
or atrophy of disuse.  Instability of 
station, disturbance of locomotion, 
interference with sitting, standing and 
weight-bearing are related 
considerations.  

38 C.F.R. § 4.45. 

Diagnostic Code 5024 provides that tenosynovitis will be 
rated on limitation of motion of the affected part as 
degenerative arthritis.  Diagnostic Code 5003 provides that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  A 10 percent rating is for application for each 
such major joint or group of minor joints affected by 
limitation of motion that is objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Diagnostic Code 5271 provides a 
10 percent rating for moderate limitation of motion of the 
ankle, and a 20 percent rating for marked 


limitation of motion of the ankle.  38 C.F.R. § 4.71a.  The 
normal range of motion for ankle dorsiflexion is 20 degrees; 
the normal range of motion for ankle plantar flexion is 45 
degrees.  38 C.F.R. § 4.71 (Plate II).

The veteran separated from service in June 1998 and applied 
for service connection for what she characterized as 
bilateral tendonitis, ankle pain, and swelling.  In the March 
1999 rating decision currently on appeal, the RO granted 
service connection for tendonitis of the left ankle with 
painful foot and tendonitis of the right ankle with painful 
foot, and rated each as noncompensably disabling.  The March 
1999 rating decision specifically denied service connection 
for pes cavus.  In March 1999, the veteran entered notice of 
disagreement with the initial ratings assigned by this 
decision.  Where, as in this veteran's case, an award of 
service connection for a disability has been granted and the 
assignment of an initial rating for that disability is 
disputed, separate ratings can be assigned for separate 
periods of time based on the facts found.  In other words, 
the ratings may be "staged."  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  

The veteran contends that increased ratings are warranted for 
her service-connected left and right ankle disabilities 
because she has limitation of functional ability due to pain.  
Through her representative, she specifically contends that a 
compensable rating is warranted based on consideration of 
limitation of motion due to painful motion.  In a Statement 
in Support of Claim received in April 1999, the veteran wrote 
that she could not stand or walk for prolonged periods or 
run, and to do so would cause severe pain.  The veteran has 
variously contended that she cannot stand or walk for 
prolonged periods of either 10 minutes, 30 minutes, or one 
hour.

The evidence shows that in service in January 1998 the 
veteran experienced bilateral ankle pain without specific 
injury, diagnosed as ankle strain.  The veteran continued to 
complain of ankle pain in service, and in May 1998 was 
diagnosed as having probable bilateral ankle 
synovitis/peroneal tendonitis.  The veteran's complaints at 
that time were pain with walking and standing in cold air.  


Examination revealed normal ranges of motion of the ankles, 
with tenderness of the plantar arch. 

At a VA fee basis examination in August 1998, the veteran 
complained of ankle pain with walking or standing in cold 
air.  She also reported a history of lack of endurance in the 
ankles, but the examiner indicated that he could neither 
confirm nor rule this out on physical examination.  Physical 
examination revealed normal posture and gait, plantar flexion 
of 50 degrees bilaterally and dorsiflexion of 20 degrees 
bilaterally, and tenderness of the plantar arch, diagnosed as 
tendonitis of the feet bilaterally.  

At a VA compensation examination for the feet in November 
2001, physical examination revealed that the veteran was 
fully ambulatory, with no evidence of a limp and no use of an 
ambulatory aid, no tenderness of the feet or ankles, and no 
loss of motion of the ankles.  The relevant diagnostic 
impression was bilateral synovitis and tendinitis of both 
feet.  

At an August 2002 personal hearing before the undersigned 
member of the Board sitting at Pittsburgh, Pennsylvania, the 
veteran testified as follows: she experienced numbness with 
prolonged standing, walking, or sitting of more than one 
hour; she could not exercise like she would like to; if she 
was able to keep her feet moving, she did not "have a 
problem a whole lot with them"; she was more relaxed at the 
VA examination than normally in day-to-day life; and she was 
an office assistant, so had the opportunity to sit down as 
time allowed.  The veteran also testified that she had 
received treatment for pain management, but was not receiving 
medical treatment for her feet, and had only seen a private 
doctor once for her feet.  

After a review of all the evidence of record, the Board finds 
that, for the period from June 13, 1998 to November 20, 2001, 
a 10 percent rating for tendonitis of the left ankle with 
painful foot and a 10 percent rating for tendonitis of the 
right ankle with painful foot have been met.  For the period 
from June 13, 1998 to 


November 20, 2001, the veteran's tendonitis of the left ankle 
with painful foot and tendonitis of the right ankle with 
painful foot were manifested by tenderness of the plantar 
arches and painful motion of the left and right ankles.  The 
veteran testified that she was receiving treatment for pain 
management during at least part of this period.  Although no 
limitation of motion was noted on objective clinical measure, 
the Board recognizes that for this period the tenderness 
associated with the left and right ankle disabilities 
resulted in some limitation of motion beyond the clinical 
measures.  With consideration of factors indicated by 
38 C.F.R. §§ 4.40, 4.45, and DeLuca, supra, the Board finds 
that for this period the veteran experienced some left and 
right ankle limitation of motion that was less than moderate 
but which more nearly approximated moderate limitation of 
motion of the ankles.  

For these reasons the Board finds that, for the period from 
June 13, 1998 to November 20, 2001, the criteria for an 
initial 10 percent rating for tendonitis of the left ankle 
with painful foot have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & West Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.321(b), 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5024-5271 (2002); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.159).  A 
rating in excess of 10 percent for tendonitis of the left or 
right ankle with painful foot is not warranted for this 
period, however, as the evidence reflects that, even with 
considerations of painful or limited motion as indicated by 
38 C.F.R. §§ 4.40, 4.45, and DeLuca, supra, the evidence 
still does not demonstrate limitation of motion that more 
nearly approximates moderate limitation of motion of either 
the left or right ankle.

For the period beginning November 21, 2001, however, the 
veteran's tendonitis of the left ankle with painful foot and 
tendonitis of the right ankle with painful foot have been 
manifested by bilateral synovitis and tendonitis and 
subjective complaints of foot pain, but without tenderness of 
the feet or ankles or objective limitation of motion of 
either ankle, including due to reported painful motion.  The 
November 2001 VA examination specifically revealed no 
tenderness of the feet or ankles, in addition to other 
indicia of full motion of the ankles, such as the 


examiner's observation of full ambulation by the veteran 
without a limp, no use of an ambulatory aid, and no loss of 
motion of the ankles.  The Board notes the veteran's personal 
hearing testimony regarding limitations she attributes to her 
service-connected ankle disabilities, but find that such 
assertions of limitation, especially due to painful motion, 
are outweighed by the clinical findings, including the 
absence of clinical findings of tenderness and actual 
impairment in ability to ambulate.  The veteran's report of 
limitation of prolonged standing or walking is variously 
reported as having onset after 10 minutes (April 1999), 30 
minutes (August 1998), or 1/2 hour to an hour (August 2002).  
Her testimony reflects negligible actual industrial 
impairment in her job as an office assistant.  The veteran's 
testimony and the medical evidence of record also reflects 
previous treatment for pain management, but no treatment 
during the period from November 21, 2001.  The evidence does 
not otherwise demonstrate limitation of motion, including due 
to painful motion, of the left or right ankle that more 
nearly approximates moderate limitation of motion of the 
ankle.  For these reasons, the Board finds that, for the 
period from November 21, 2001, the criteria for a compensable 
initial rating for tendonitis of the left ankle with painful 
foot or right ankle with painful foot have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.1-4.14, 4.31, 4.40, 
4.45, 4.71a, Diagnostic Codes 5024-5271 (2002); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159).

The Board notes that as a result of the November 2001 VA 
examination, in addition to the diagnosed service-connected 
disabilities of bilateral synovitis and tendonitis of the 
feet, the veteran was diagnosed with pes planus.  As service 
connection has not been established for pes planus, however, 
the Board may not consider that diagnosed disability or any 
symptomatology attributed thereto in determining the initial 
rating assignment for the veteran's service-connected 
disabilities of tendonitis of the left ankle with painful 
foot and tendonitis of the right ankle with painful foot.  
See 38 C.F.R. § 4.14 (the use of manifestations not resulting 
from 


service-connected disease or injury in establishing the 
service-connected rating is to be avoided).  

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  In this case, there has been no showing 
that the veteran's service-connected tendonitis of the left 
ankle with painful foot or tendonitis of the right ankle with 
painful foot has independently caused marked interference 
with employment, necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
regular schedular standards for rating this type of 
orthopedic disability for any period during the pendency of 
the claim.  The evidence of record demonstrates no 
interference with employment beyond the limitation of motion 
reflected by a 10 percent rating for the period prior to 
November 21, 2001, and demonstrates no hospitalization or 
even frequent outpatient treatment.  The schedular rating 
criteria provide for ratings based on limitation of motion or 
function, including due to consideration of limitations of 
motion due to pain or painful motion.  Under these 
circumstances, in the absence of factors suggestive of an 
unusual disability picture, further development in keeping 
with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  




ORDER

For the period prior to November 21, 2001, a 10 percent 
initial rating for service-connected tendonitis of the left 
ankle with painful foot is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.

For the period prior to November 21, 2001, a 10 percent 
initial rating for service-connected tendonitis of the right 
ankle with painful foot is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.

For the period from November 21, 2001, a compensable initial 
rating for service-connected tendonitis of the left ankle 
with painful foot is denied.

For the period from November 21, 2001, a compensable initial 
rating for service-connected tendonitis of the right ankle 
with painful foot is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

